         Case 1:20-cv-00695 ECF No. 1 filed 07/29/20 PageID.1 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                         ________________________________________

JACOB SIMPSON​,​ ​an individual,                            Hon.
                                                            Case No.
Plaintiff,

v.

FLURESH, LLC, ​a Michigan Limited
Liability Company, and ​SABINA LONE​,
an individual, jointly and severally,

Defendants.



 AVANTI LAW GROUP, PLLC
 Robert Anthony Alvarez (P66954)
 Attorney for Plaintiff
 600 28th St. SW
 Wyoming, MI 49509
 (616) 257-6807
 ralvarez@avantilaw.com

              PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

                                        INTRODUCTION

     1. This is a civil action brought on behalf of Plaintiff to recover for Defendants’ willful and

        knowing violations of the Fair Labor Standards Act (FLSA), 29 U.S.C. §201 et seq.​ and

        the Improved Workforce Opportunity Wage Act (“IWOWA”), M.C.L. ​§408.931 ​et seq​.

     2. During the relevant time period, Defendants failed to pay Plaintiff overtime at the rate of

        one and one-half times his regular rate for hours worked in excess of forty (40) hours

        during a workweek.




                                                                                                  1
    Case 1:20-cv-00695 ECF No. 1 filed 07/29/20 PageID.2 Page 2 of 11



3. Defendants violated the FLSA by failing to pay Plaintiff at the mandated overtime rate of

   one and one-half times his regular rate of pay for hours worked in excess of forty (40) in

   a workweek. The FLSA requires all employees to be compensated at a rate not less than

   one and one-half times their regular rate of pay for hours worked in excess of forty (40)

   hours in a workweek.

4. Defendants violated the IWOWA by failing to pay Plaintiff the mandated overtime rate

   of one and one-half times his regular rate of pay for hours worked in excess of forty (40)

   in a workweek. The IWOWA requires all employees to be compensated at a rate not less

   than one and one-half times their regular rate of pay for hours worked in excess of forty

   (40) hours in a workweek.

5. Plaintiff seeks a declaration that his rights were violated, an award of unpaid minimum

   and overtime wages, an award of liquidated damages, and an award of attorney’s fees and

   costs.

                            JURISDICTION AND VENUE

6. This Court has federal question jurisdiction over this action pursuant to 28 U.S.C. § 1331

   and Section 16(b) of the Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 216(b).

7. This Court has supplemental jurisdiction over the state law claim asserted herein pursuant

   to 28 U.S.C. § 1367.

8. Supplemental jurisdiction is appropriate because Plaintiff’s state law claim shares a

   common nucleus of operative fact with Plaintiff’s federal claim and the claims are most

   efficiently resolved together in one court.




                                                                                           2
    Case 1:20-cv-00695 ECF No. 1 filed 07/29/20 PageID.3 Page 3 of 11



9. Employees of Defendant Fluresh, LLC, were either 1) engaged in commerce; 2) engaged

   in the production of goods for commerce; or 3) employed in an enterprise engaged in

   commerce or in the production of goods.

10. Plaintiff was either 1) engaged in commerce; 2) engaged in the production of goods for

   commerce; or 3) employed in an enterprise engaged in commerce or in the production of

   goods for commerce.

11. Plaintiff was engaged in commerce either through 1) work related to the actual movement

   of commerce; 2) work that regularly uses the channels of commerce; or 3) work related to

   the instrumentalities of commerce.

12. Defendant Fluresh, LLC, established a Medical Advisory Board which consists of

   medical professionals from different states across the United States such as Illinois (Dr.

   Marcia E. Leikin and Dr. Smita Patel) and Texas (Dr. John J. Seidenfeld).

13. Defendant Fluresh, LLC, retains Chris Anderson, of the Chicago area, as their General

   Counsel and Chief Regulatory Officer.

14. Defendant Fluresh, LLC, accepts out-of-state medical cards.

15. Employees of Defendant Fluresh, LLC, accepted out-of-state medical cards.

16. Defendant Fluresh, LLC, advertises that they provide their products to be bought as

   wholesale and sold/used in other medical or adult use provisioning centers.

17. Defendant Fluresh, LLC, provided their products to be bought as wholesale and sold/used

   in other medical or adult use provisioning centers.

18. Defendant Fluresh, LLC, provided an Automated Teller Machine (ATM) at it’s business

   location that was serviced by Haven Financial.




                                                                                           3
    Case 1:20-cv-00695 ECF No. 1 filed 07/29/20 PageID.4 Page 4 of 11



19. Defendant Fluresh, LLC received products from companies located outside of the state of

   Michigan.

20. Defendant Fluresh, LLC, received products from Urban Roots.

21. Defendant Fluresh, LLC, sold products from Urban Roots.

22. Defendant Fluresh, LLC, received products from Basso Botanicals.

23. Basso Botanicals is based in Arizona.

24. Defendant Fluresh, LLC, sold products from Basso Botanicals.

25. Defendant Fluresh, LLC, advertised products for sale that it received from Basso

   Botanicals.

26. Defendant Fluresh, LLC, received products from ZZ Wholesale, Inc.

27. ZZ Wholesale Inc. is based in Illinois.

28. Defendant Fluresh, LLC, sold products from ZZ Wholesale Inc.

29. Defendant Fluresh, LLC, advertised products for sale that it received from ZZ Wholesale

   Inc.

30. Defendant Fluresh, LLC, received products from High Mountain Imports.

31. High Mountain Imports is based in Colorado.

32. Defendant Fluresh, LLC, sold products from High Mountain Imports.

33. Defendant Fluresh, LLC, advertised products for sale that it received from High

   Mountain Imports.

34. Defendant Fluresh, LLC, received products from My Bud Vase.

35. My Bud Vase is based in South Carolina.

36. Defendant Fluresh, LLC, sold products from My Bud Vase.




                                                                                         4
    Case 1:20-cv-00695 ECF No. 1 filed 07/29/20 PageID.5 Page 5 of 11



37. Defendant Fluresh, LLC, advertised products for sale that it received from My Bud Vase.

38. Defendant Fluresh, LLC, received products from Kromedome.

39. Kromedome is based in Illinois..

40. Defendant Fluresh, LLC, sold products from Kromedome.

41. Defendant Fluresh, LLC, advertised products for sale that it received from Kromedome.

42. Plaintiff engaged in commerce by selling products for Fluresh, LLC.

43. Plaintiff engaged in commerce by selling products for Fluresh, LLC, that were received

   from outside of the State of Michigan.

44. Plaintiff engaged in selling products that were in the stream of commerce.

45. At all times relevant, Defendant Fluresh, LLC’s annual gross volume of sales made or

   business done was not less than $500,000.

46. At all times relevant, Defendant Fluresh, LLC employed more than two persons.

47. Defendant Fluresh, LLC is and was at all times relevant incorporated in the State of

   Michigan and has a principal place of business located in Grand Rapids, Michigan,

   within the United States Judicial District of the Western District of Michigan.

48. Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the actions and

   omissions giving rise to the claims pled in this Complaint occurred in this District.

                                         PARTIES

49. Plaintiff Jacob Simpson is an individual who at all times relevant to this complaint

   resided in the County of Kent, State of Michigan.

50. Plaintiff executed a consent to sue form, attached hereto as ​Exhibit A.​




                                                                                            5
    Case 1:20-cv-00695 ECF No. 1 filed 07/29/20 PageID.6 Page 6 of 11



51. Defendant Fluresh, LLC (hereinafter referred to as “Fluresh”) is a Domestic Limited

   Liability Company located at 1213 Phillips Avenue SW, Grand Rapids, MI 49507.

52. Defendant Sabina Lone (“Lone”) is an individual who, upon information and belief, is a

   resident of Kent County, Michigan.

53. Defendant Lone was responsible for the day to day operation of Defendant Fluresh.

54. Defendant Lone was directly involved in decisions regarding Plaintiff’s work, schedule,

   and compensation.

                                 GENERAL ALLEGATIONS

55. Plaintiff began working for Defendants on January 8, 2020.

56. On March 24, 2020, Defendants placed Plaintiff on temporary leave due to the

   Coronavirus Disease (“COVID-19”).

57. Plaintiff worked for all Defendants.

58. Plaintiff was hired and given the title of assistant manager for Defendants.

59. Plaintiff was to be compensated on a bi-monthly basis.

60. Plaintiff was to be compensated at a rate of $2,083.33 bi-monthly.

61. Plaintiff’s duties included, among other things, inventory, restocking, counting tills and

   drawers, opening and closing at times, working the floor helping customers, and

   answering phones.

62. Plaintiff was not authorized to hire and/or fire any employees.

63. Plaintiff did not make any decisions regarding the salary of other employees.

64. Plaintiff did not create or plan the schedule for other employees.

65. Plaintiff’s hours worked varied per workweek.




                                                                                            6
    Case 1:20-cv-00695 ECF No. 1 filed 07/29/20 PageID.7 Page 7 of 11



66. Plaintiff worked approximately forty-five (45) to fifty (50) hours per workweek.

67. Plaintiff was not compensated for all hours worked.

68. Plaintiff was not compensated at an overtime rate not less than one and one-half times his

   regular rate of pay for hours worked in excess of forty (40) in a workweek.

69. Defendants did not compensate Plaintiff for all hours worked as required by the FLSA.

70. Defendants did not compensate Plaintiff at a rate of one and one-half times his regular

   hourly rate for all hours worked over forty (40) hours per week as required by the FLSA.

71. Defendants did not compensate Plaintiff at a rate of one and one-half times his regular

   hourly rate for all hours worked over forty (40) hours per week as required by the

   IWOWA.

72. Defendants did not compensate Plaintiff at a rate of one and one-half times his regular

   hourly rate for all hours worked over forty (40) hours per week as required by the FLSA.

                           WILLFUL VIOLATION OF FLSA

73. Defendant Lone utilized Defendant Fluresh to subvert her obligations under state and

   federal law.

74. Defendants knew or should have known that Plaintiff was entitled to be compensated at

   the appropriate rate, for all hours worked.

75. Defendants knowingly and willfully disregarded the provisions of the FLSA as evidenced

   by their failure to compensate Plaintiff at the statutory overtime rate of one and one-half

   for all hours worked in excess of forty (40) hours per week, when Defendants knew or

   should have known such was due and that non-payment of overtime pay would

   financially injure Plaintiff.




                                                                                            7
         Case 1:20-cv-00695 ECF No. 1 filed 07/29/20 PageID.8 Page 8 of 11



     76. The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation of the Act, an

        employee is entitled to his or her unpaid minimum and overtime wages plus an additional

        equal amount in liquidated damages, costs, and reasonable attorney's fee.

                                          COUNT I
               Violation of the Fair Labor Standards Act, 29 U.S.C. §201 et seq.
                               FAILURE TO PAY OVERTIME

     77. Plaintiff hereby incorporates and realleges all the paragraphs above.

     78. At all times relevant to this action, Defendants were an "employer" under 29 U.S.C. §

        203(d) of the FLSA, subject to the provisions of 29 U.S.C. § 201, et seq.

     79. Plaintiff was an “employee” of the Defendants as defined under 29 U.S.C. § 203(e)(1) of

        the FLSA.

     80. Defendants “suffered or permitted” Plaintiff to work and thus “employed” Plaintiff as

        defined by the FLSA.

     81. Defendants violated the FLSA by failing to pay Plaintiff at an overtime rate no less than

        time and one-half his regular rate of pay for all hours worked in excess of forty (40)

        hours per workweek.

     82. Defendants’ violation of the FLSA was knowing and willful.

     83. As a result of Defendants’ violation, Plaintiff is entitled to his unpaid wages plus an

        additional equal amount in liquidated statutory damages along with costs and a

        reasonable attorney's fee.

                                     PRAYER FOR RELIEF

WHEREFORE Plaintiff requests the following relief:

A.      An Order declaring Defendants willfully violated the FLSA;




                                                                                                8
        Case 1:20-cv-00695 ECF No. 1 filed 07/29/20 PageID.9 Page 9 of 11



B.     An Order granting judgment in favor of Plaintiff and against Defendants, jointly and

       severally, and awarding Plaintiff the full amount of damages and liquidated damages

       available to him under the FLSA;

C.     An Order awarding reasonable attorney's fees and costs incurred by Plaintiff under the

       FLSA as provided by statute;

D.     An Order declaring Defendants violated the IWOWA;

E.     An Order awarding reasonable attorney's fees and costs incurred by Plaintiff under the

       IWOWA as provided by statute;

F.     An Order awarding- and post-judgment interest to Plaintiff on these damages; and

E.     An Order awarding such other and further relief as this Court deems appropriate.


Dated: July 29, 2020                                Respectfully Submitted,

                                                    /s/ Robert Anthony Alvarez​               .
                                                    Robert Anthony Alvarez (P66954)
                                                    Attorney for Plaintiff
                                                    Avanti Law Group. PLLC
                                                    600 28th Street SW
                                                    Wyoming, MI 49509
                                                    (616) 257-6807
                                                    ralvarez@avantilaw.com

                                       JURY DEMAND

       NOW COMES Plaintiff, by and through his attorney, and hereby requests a trial by jury

pursuant to Rule 38 of the Federal Rules of Civil Procedure.



Dated: July 29, 2020                                Respectfully Submitted,

                                                    /s/ Robert Anthony Alvarez​               .
                                                    Robert Anthony Alvarez (P66954)
                                                    Attorney for Plaintiff


                                                                                                  9
Case 1:20-cv-00695 ECF No. 1 filed 07/29/20 PageID.10 Page 10 of 11



                                    Avanti Law Group. PLLC




                                                                      10
Case 1:20-cv-00695 ECF No. 1 filed 07/29/20 PageID.11 Page 11 of 11
